HOUSTON, Justice.
AFFIRMED. NO OPINION.
See Rule 53(a)(1) and (a)(2)(F), Ala.R.App.P.; Ex parte Cranman [Ms. 1971903, November 24, 1999]; * Ex parte Rizk [Ms. 1970493, November 24, 1999]; * Wimpee v. Stella [Ms. 1971774, November 24, 1999]; * and Wells v. Storey, [Ms. 1970450, November 24, 1999], — So.2d - (Ala.1999).
HOOPER, C.J., and MADDOX, SEE, LYONS, and BROWN, JJ., concur.
COOK and JOHNSTONE, JJ., dissent.

 Note from the reporter of decisions: The Supreme Court, on June 16, 2000, withdrew the Cranman opinion of November 24, 1999, and substituted another opinion. On June 30, 2000, on application for rehearing, the Supreme Court withdrew its November 24, 1999, opinion in Rizk and substituted another, with a different result. On September 1, 2000, the Supreme Court withdrew its November 24, 1999, memorandum affirmance in Wim-pee and substituted an opinion, with a different result. As of the date this memorandum in Coar v. Children's Hospital of Alabama was released for publication in the official reports, the Cranman, Rizk, and Wimpee cases were pending on applications for rehearing and therefore the opinions in those cases had not been released for publication.